Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Chander Kant and Ashima K. Kant appeal the district court’s orders granting the Defendant’s motion for summary judgment and denying their motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Kant v. Cohen, No. 8:08-cv-00318-RWT (D.Md. Dec. 11, 2009); 2009 WL 3336083 (Oct. 14, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.